Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 12, 2016

                                      No. 04-16-00319-CV

                                     Joseph Aaron HENRY,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 15802A
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        Appellant’s brief was due to be filed in this appeal on or before August 5, 2016. Neither
the brief nor a motion for extension of time has been filed. Appellant filed a letter requesting
judicial notice; however, this letter does not constitute an appellate brief. Appellant is
proceeding pro se.

        For this reason, Appellant is ORDERED to file his brief on or before August 22, 2016.
NO FURTHER EXTENSIONS OF TIME WILL BE ALLOWED. If appellant’s brief is not
filed by that date, we will abate this appeal to the trial court for an abandonment hearing. TEX. R.
APP. P. 38.8(b)(2).


                                                      _________________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court